Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 27 April 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 contacting an affinity reagent to a molecular target of a single cell under conditions sufficient for binding of the affinity reagent to the molecular target of the single cell to form an affinity reagent bound molecular target, the affinity reagent bound to a molecular target having an oligonucleotide including a first nucleic acid barcode, wherein the first nucleic acid barcode serves as an indicator of the affinity reagent binding to the molecular target; encapsulating the single cell with the affinity reagent bound molecular target in a discrete entity; lysing the single cell within the discrete entity such that the discrete entity comprises …the affinity reagent bound molecular target of the single cell, wherein the lysing comprises digesting cellular proteins of the single cell using a proteinase K and encapsulating together, the affinity reagent bound molecular target from the single cell, released nucleic acid  from within the single cell, and copies of a second nucleic acid barcode.
 Claims 23 and 24 both recite methods comprising encapsulating molecular targets of the cell that are bound with affinity reagents  and digesting cellular proteins with proteinase K.
 These limitations are interpreted to encompass the embodiment wherein the affinity reagent-bound molecular targets are protein targets bound to antibodies and wherein all cellular proteins are digested with Proteinase K.
 Therefore, in this embodiment, it is not clear how the affinity-bound molecular targets, i.e. antibody-bound protein, would remain encapsulated in the discrete entity with the released nucleic acid and second barcodes if the antibody-bound protein is also digested with Proteinase K with all of the other cellular proteins. As the metes and bounds of these claim limitations are not clear, claims 23 and 24 are considered indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Nolan, Hindson et al. and Eastburn et al.  
Claim(s) 1-4, 6-13, 18- 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385) in view of Hindson et al. (US20140155295) and Eastburn et al.(Analytical chemistry 85.16 (2013): 8016-8021).

Nolan teaches methods for assaying multiple targets on a single cell in droplets. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UBA. The ESBs comprises a primer binding site and a common linker. Nolan teaches target molecules include polypeptides and nucleic acids such as RNA and cDNA (e.g. Entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25). 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15). Furthermore, Nolan teach their analysis is done with lysed cells (e.g. para 0006, pg. 2).
Nolan also teaches providing cell origination barcodes which are unique codes associated with a specific cell of origin. A cell origination barcode, i.e. COB, comprises a plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis 
	Nolan further discloses a composition comprising a complex of a target specific UBA; a target specific ESB and a COB (e.g. para 0074, pg. 20-21; para 0157, pg. 43; Figures 1 and 2).
Furthermore, Nolan teaches an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and allowing formation of a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45). 
Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35).
Nolan further teaches analysis and detection of resulting barcoded complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55).
 Furthermore, Nolan teaches pre-amplification of oligonucleotide barcodes (e.g. para 0193,pg. 52).
Nolan also teaches the target is a nucleic acid, including target mRNA (e.g. para 0086, pg. 25; Nucleic acids that can be analyzed by the methods herein include: double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids, RNA (e.g. mRNA or miRNA) and RNA hairpins. For convenience only, the methods described herein are explained 
Nolan teaches methods of detection for different types of molecules, including protein detection as well as nucleic acid detection by amplification and sequencing (e.g. analysis using different amplification protocols including RCA as in para 0125-0127, pg. 35-36; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; detection by mass spectrometry as in para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51).
 Nolan teach their methods are used for simultaneous detection of protein and nucleic acid of a single cell (e.g. para 00228, pg. 59-60).
 Therefore, as Nolan teaches labelling proteins and nucleic acids originating from a single cell with cell-specific barcodes within droplets (e.g. proteins as in para 0096-0097,pg. 26-27; nucleic acids as in para 0059,pg. 17; para 00152, pg. 42; para 00164, pg. 45; cell lysates as in para 0006,pg. 2; individual cells in each of multiple compartments as in para 0040, pg. 15), Nolan renders obvious the limitations: method for detecting target molecules, the method comprising: contacting an affinity reagent to a molecular target of a single cell under conditions sufficient for binding of the affinity reagent to the molecular target of the single cell to form an affinity reagent bound molecular target, the affinity reagent bound to a molecular target having an oligonucleotide including a first nucleic acid barcode, wherein the first nucleic acid barcode serves as an indicator of the affinity reagent binding to the molecular target as required by claim 1.

 Furthermore, Nolan teaches labelling and detection of target protein and nucleic acid (e.g. entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; analysis and detection of barcoded complexes by amplification and sequencing as in para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51). 
 Furthermore, Nolan teaches simultaneous detection of protein and nucleic acid from a single cell (e.g. para 00228, pg. 59-60).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine these embodiments of  the method of Nolan because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for detecting target molecules.
Therefore, the combined teachings of Nolan render obvious the limitations:  providing encapsulated lysed cells in droplets; encapsulating, with the affinity reagent bound molecular target of the single cell and the released nucleic acid from within the single cell, in a discrete claim 1.
As Nolan teaches peptide and antibody binding agents, i.e. UBAs (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017, pg. 5-6; para 0019, pg. 7; para 0025,pg. 10-11; para 0032,pg. 14; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25), they render obvious claims 2-4.
As Nolan teaches target molecules include polypeptides and nucleic acids such as RNA and cDNA (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025,pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 0087,pg. 25; para 00152, pg. 42), they render obvious claim 6.
Nolan does not expressly teach combining target cells with affinity reagents prior to encapsulation as required by claim 1.
However, prior to the effective filing date of the claimed invention, Hindson et al. teach methods comprising providing analyte samples (e.g. para 0138, para 0141, pg. 12; para 0169, pg. 15), and combining these samples with reagents comprising unique identifiers prior to adding to partitions, wherein the partitions are microwells or droplets(e.g. para 0070, pg. 
 Furthermore, Hindson et al. teach other reagents are included in partitions, such as lysis buffer, reverse transcription and PCR reagents (e.g. para 0065-0068, pg. 6; para 0180, pg. 15-16).
Hindson et al. also teach reverse transcription of mRNA to generate cDNA within partitions is known in the art (e.g. para 0180, pg. 15-16).
Furthermore, Hindson et al. teach methods for attaching barcodes to released DNA and mRNA, including PCR and reverse transcription is known in the art (e.g. amplification in droplets as in para 0134,pg. 12; para 0150, pg. 13).
Therefore, as both Nolan and Hindson et al. teach encapsulation of target cells with identifying reagents,   it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan to include premixing the single cells with reagents prior to partitioning  and subject to enzymatic reactions to generate cDNA or to attach barcodes as taught by Hindson et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of attaching barcodes to target molecules using a binding reagent.
 Therefore, the combined teachings of Nolan and Hindson render obvious the limitation: encapsulating the single cell with the affinity reagent bound molecular target in a discrete entity as recited in claim 1.

Furthermore, Hindson et al. teach contacting cells with lysis reagents (e.g. para 0065-0068, pg. 6, Hindson).
 However, the combined teachings of Nolan and Hindson et al. do not expressly teach cell lysis within droplets.
Prior to the effective filing date of the claimed invention, Eastburn et al. teach encapsulating cells in fluidic droplets and lysing the cells for analysis of nuclear content.
 Furthermore, Eastburn et al. teach encapsulated cells are incubated in a lysis buffer comprising detergent and Proteinase K to yield lysed cells(e.g. droplets of cell suspension and lysis buffer (100 mM Tris pH 8.0, 2% Tween-20, proteinase K 1.5 μg/μL) were generated; …Emulsions containing encapsulated cells were heated in a 50−55 °C water bath for 15 min to enable proteinase K digestion of cell lysate and then raised to 90 °C for an additional 10 min to heat-inactivate the proteinase K as in Operation of Microfluidic Devices section, pg. 8017; Fig. 1; pg. 8018).
Therefore, as Nolan, Hindson et al. and Eastburn et al. all  teach encapsulation of target cells lysates,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan  and Hindson et al. to include encapsulating cells with Proteinase K to facilitate cell lysis as taught by Eastburn et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no 
Therefore, the combined teachings of Nolan, Hindson et al. and Eastburn et al. render obvious the limitation: lysing the single cell within the discrete entity such that the discrete entity comprises a released nucleic acid from within the single cell and the affinity reagent bound molecular target of the single cell as recited in claim 1.
 Regarding claims 7-13:
 It is noted that these claims recite further limitations of the alternative “product of the released nucleic acid” as recited in claim 1.
This alternative is not a required element of claim 1. Therefore, art that meets the requirements of claim 1, also meets the requirements of claims 7-13.
However, it is noted that Hindson et al. teach cells and reagents, such as lysis buffer, reverse transcription and PCR reagents, are included in partitions (e.g. para 0065-0068, pg. 6; para 0180, pg. 15-16).
Hindson et al. also teach reverse transcription of mRNA to generate cDNA within partitions is known in the art (e.g. para 0180, pg. 15-16).
Furthermore, Hindson et al. teach methods for attaching barcodes to released DNA and mRNA, including PCR and reverse transcription is known in the art (e.g. amplification in droplets as in para 0134,pg. 12; para 0150, pg. 13).
Therefore, the combined teachings of Nolan, Hindson et al. and Eastburn et al. render obvious claims 7, 8 and 13.
 para 00152,pg. 42; para 00164, pg. 45) and analysis and detection of resulting barcoded complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55), the combined teachings of Nolan, Hindson et al. and Eastburn et al. render obvious claims 9-11.
Furthermore, as Nolan teach pre-amplification of oligonucleotide barcodes (e.g. para 0193,pg. 52), the combined teachings of Nolan, Hindson et al. and Eastburn et al. render obvious claim 18.
Regarding claims 19 and 20:
As noted above, Nolan teaches providing barcodes comprising plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis (e.g. para 0010, pg. 2-3; para 0022, pg. 10; para 00110, pg. 31; Figure1, 5) and a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27).
 Therefore, as Nolan teaches generation of composite barcodes as well as simultaneous analysis of protein and nucleic acid from a single sample (e.g. para 00228, pg. 59-60), the combined teachings of Nolan, Hindson et al. and Eastburn et al. render obvious claims 19 and 20.
Regarding claims 23 and 24:
As noted above, Nolan teaches methods for assaying multiple targets on a single cell in droplets. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell (e.g. entire Nolan reference).

Furthermore, Nolan teaches the target molecules include protein and nucleic acid, including target mRNA (e.g. para 0059, pg. 17; para 0086, pg. 25; Nucleic acids that can be analyzed by the methods herein include: double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids, RNA (e.g. mRNA or miRNA) and RNA hairpins. For convenience only, the methods described herein are explained mostly in the context of analyzing proteins or mRNA as in para 00152, pg. 42; para 00164, pg. 45).
 Furthermore, Nolan teaches labelling and detection of target protein and nucleic acid (e.g. entire Nolan reference and especially para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017,pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032,pg. 14; target molecules include cDNA and RNA as in para 0059,pg. 17; para 00152, pg. 42; an ESB is a barcode associated with a target molecule as in para 0087,pg. 25; analysis and detection of COB associated complexes by amplification and sequencing as in para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; para 00143,pg. 39-40; para 00146-00148,pg. 40-41; para 00160, pg. 44; para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51). 
 Furthermore, Nolan teaches simultaneous detection of protein and nucleic acid from a single cell (e.g. para 00228, pg. 59-60).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine these embodiments of  the method of Nolan because a person of ordinary skill in the art would recognize that these claim elements were 
Furthermore, Hindson et al. teach methods comprising providing analyte samples (e.g. para 0138, para 0141, pg. 12; para 0169, pg. 15), and combining these samples with reagents comprising unique identifiers prior to adding to partitions, wherein the partitions are microwells or droplets (e.g. para 0070, pg. 6; para 0110, pg. 10; analytes premixed with reagents as in para 0138- 0140, pg. 12; para 0149, para 0151, pg. 13; para 0154-0155, pg. 14).
 Furthermore, Hindson et al. teach other reagents are included in partitions, such as lysis buffer, reverse transcription and PCR reagents (e.g. para 0065-0068, pg. 6; para 0180, pg. 15-16).
Hindson et al. also teach reverse transcription of mRNA to generate cDNA within partitions is known in the art (e.g. para 0180, pg. 15-16).
Furthermore, Hindson et al. teach methods for attaching barcodes to released DNA and mRNA, including PCR and reverse transcription is known in the art (e.g. amplification in droplets as in para 0134, pg. 12; para 0150, pg. 13).
Therefore, as both Nolan and Hindson et al. teach encapsulation of target cells with identifying reagents,   it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan to include premixing the single cells with reagents prior to partitioning  and subject to enzymatic reactions to generate cDNA or to attach barcodes as taught by Hindson et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art 
Furthermore, Eastburn et al. teach encapsulated cells are incubated in a lysis buffer comprising detergent and Proteinase K to yield lysed cells(e.g. droplets of cell suspension and lysis buffer (100 mM Tris pH 8.0, 2% Tween-20, proteinase K 1.5 μg/μL) were generated; …Emulsions containing encapsulated cells were heated in a 50−55 °C water bath for 15 min to enable proteinase K digestion of cell lysate and then raised to 90 °C for an additional 10 min to heat-inactivate the proteinase K as in Operation of Microfluidic Devices section, pg. 8017; Fig. 1; pg. 8018).
Therefore, as Nolan, Hindson et al. and Eastburn et al. all  teach encapsulation of target cells and cell lysis,   it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan  and Hindson et al. to include encapsulating cells with Proteinase K to facilitate cell lysis as taught by Eastburn et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of attaching barcodes to target molecules using a binding reagent.
Therefore, as Nolan and Hindson et al. teach barcoding analysis of released nucleic acids, including DNA, mRNA and cDNA , is known in the art and as Eastburn et al. teach lysis of encapsulated cells with Proteinase K, the combined teachings of Nolan, Hindson et al. and Eastburn et al. render obvious claims 23 and 24. 

Nolan, Hindson et al., Eastburn et al. and Schwartz et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Hindson et al. and Eastburn et al., as applied to claims 1-4, 6-13, 18- 20, 23 and 24 above, and further in view of Schwartz et al. (US20120258870).
The combined teachings of Nolan, Hindson et al. and Eastburn et al. as applied above are incorporated in this rejection.
 The combined teachings of Nolan, Hindson et al. and Eastburn et al. teach a multiplexed barcoding of proteins and nucleic acids associated with single cells in a droplet –based method. However they do not teach claim 5.
  Schwartz et al. teach binding moieties, i.e. affinity reagents, which comprise drugs or drug like molecules conjugated to oligonucleotides (e.g. para 0128, pg. 9). Furthermore, Schwartz et al. teach the oligonucleotides comprise barcodes (e.g. para 0286, pg. 39-40).
 It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Hindson et al. and Eastburn et al. to include binding reagents comprising drugs conjugated to barcoded oligonucleotides as taught by Schwartz et al. as a skilled artisan would have appreciate the simple substitution of one binding reagent conjugated to a barcoded oligonucleotide for another would yield the predictable outcome of a method of attaching barcodes to target molecules using a binding reagent.
Therefore, the combined teachings of Nolan, Hindson et al., Eastburn et al. and Schwartz et al. render obvious claim 5.

Nolan, Hindson et al., Eastburn et al. and Wang et al.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Hindson et al. and Eastburn et al., as applied to claims 1-4, 6-13, 18- 20, 23 and 24 above, and further in view of Wang et al. (US20050112639).
The combined teachings of Nolan, Hindson et al. and Eastburn et al. as applied above are incorporated in this rejection.
 The combined teachings of Nolan, Hindson et al. and Eastburn et al. teach a multiplexed barcoding of proteins and nucleic acids associated with single cells in a droplet –based method. 
Furthermore, Hindson et al. teach other reagents are included in partitions, such as lysis buffer, reverse transcription and PCR reagents (e.g. para 0065-0068, pg. 6; para 0180, pg. 15-16). Hindson et al. also teach reverse transcription of mRNA to generate cDNA within partitions is known in the art (e.g. para 0180, pg. 15-16). Furthermore, Hindson et al. teach methods for attaching barcodes to released DNA and mRNA, including PCR and reverse transcription is known in the art (e.g. amplification in droplets as in para 0134,pg. 12; para 0150, pg. 13).
However the combined teachings of Nolan, Hindson et al. and Eastburn et al. do not expressly teach claim 12.
Wang et al. teaches reverse transcription and amplification within a single reaction is known in the art (e.g. para 0107, pg. 10; para 0121-0122, pg. 11; Fig. 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Hindson et al. and Eastburn et al. comprising reverse transcription and amplification of released nucleic acids in droplets to include performing reverse transcription and amplification within a single reaction as taught by 
Therefore, the combined teachings of Nolan, Hindson et al., Eastburn et al. and Wang et al. render obvious claim 12.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 As noted in the current rejection the combined teachings of Nolan, Hindson et al. and Eastburn et al. are applied to meet the requirements of the amended claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639